Title: James Madison to Thomas G. Addison, 27 August 1830
From: Madison, James
To: Addison, Thomas Grafton


                        
                            
                                Sir.
                            
                            
                                
                                     Montpellier
                                
                                Aug. 27. 1830.
                            
                        
                        
                         
                        Your letter of the 20th. having passed on to Charlottesville instead of stopping here at Orange Ct House,
                            has been but just recd. I doubt not the truth of every thing stated in the communication which pleads for the object you
                            have at heart. But having been constrained to adopt a rule not permitting me to interpose in the manner you request, and
                            having declined to do so in instances of pressing kinds, you will be sensible that I can only express a wish that your
                            success may be found compatible with the views of those on whom it depends. With friendly respects
                        
                        
                            
                                James Madison.
                            
                        
                    